Smith, Judge.
Marion Finley was charged with the offense of theft by shoplifting. He was tried before the court without a jury. He had a court-appointed attorney. He was granted permission to file an out-of-time notice of appeal. This case is before us on this appeal.
Finley was charged with shoplifting two pair of sunglasses of the value of $13.90, which was the property of the Westside Loan Office. On the trial of the case before the court, without a jury, one Mr. Knox testified he saw Finley take the sunglasses, put them in his pants pocket and walk out of the store without paying for them. Mr. Knox detained Finley and called the Atlanta police. When they arrived they found the sunglasses on Finley and his defense was that he had them when he went into the store. The court found the defendant guilty and sentenced him to 12 months to serve under the jurisdiction of the State Board of Corrections.
The court-appointed attorneys that filed the out-of-time appeal have submitted to this court a request for permissions to withdraw from the case. This request is based upon counsel’s opinion that after conscientious examination of the transcript and record, he finds the appeal to be wholly fivolous. Finley’s counsel accompanied his request with a brief setting forth the issues he felt might form a basis to support the appeal and upon analyzing each of these issues, he arrived at the conclusion that none were meritorious.
*749Decided December 5, 1979.
Lawrence T. Girard, for appellant.
Hinson McAuliffe, Solicitor, Charles Hadaway, Assistant Solicitor, for appellee.
This court has carefully reviewed the record and transcript. The eyewitness testified to Finley’s taking the glasses and Finley testified that he did not. The trial court found the defendant guilty as charged and we find that the evidence in this case was sufficient to authorize an impartial trier of the facts to find that the evidence supported the finding of the court beyond a reasonable doubt.
Based upon the above, counsel’s motion to withdraw is granted and the appeal is dismissed. Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Appeal dismissed.


McMurray, P. J., and Banke, J., concur.